Citation Nr: 0525167	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to entitlement to service connection for bilateral 
flat feet.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to December 
1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the claim because new and material evidence had not 
been submitted.  

In March 2005, the veteran testified at a video hearing, with 
the undersigned presiding.  A copy of the transcript of the 
hearing has been associated with the veteran's claims file.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for bilateral flat feet in September 1969 and that decision 
became final in the absence of a timely appeal.

2.  The evidence received subsequent to the September 1969 
decision denying service connection for bilateral flat feet 
is not new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim and 
raise the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The September 1969 decision in which the RO denied 
entitlement to service connection bilateral flat feet is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1964); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1969); 
38 C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case the RO informed the veteran of the evidence 
needed to substantiate his claims in April 2003, before the 
rating decision on appeal, by informing him of the evidence 
required to substantiate his claim to including the need for 
new and material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
for the veteran to advise VA of or submit any additional 
evidence he wanted to have considered.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, and a statement of the 
case.  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
In these documents the RO also informed them of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf.  The Board finds that all of 
these documents informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. App. 
at 187.

In addition, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records, private 
treatment records, VA treatment records, and a VA examination 
report. 

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The veteran's April 2, 1959 enlistment examination found the 
veteran with severe pes planus.  On April 11, 1959 it was 
noted to be third degree pes planus, but was asymptomatic.  
In November 1960 the veteran was admitted to the hospital for 
bilateral flat feet.  The examiner noted that the veteran's 
bilateral flat feet condition was severe and that the Marines 
had not harmed his feet, but that the veteran could not 
continue with his unit.  On November 29, 1960, the Medical 
Board recommended discharge for the veteran, finding that he 
did not meet the minimum standards for enlistment or 
induction, and that he was unfit for military service by 
reason of physical disability that was neither incurred in, 
nor aggravated by a period of active military service.  

The veteran initially claimed entitlement to service 
connection in July 1967.  Following review of the veteran's 
service medical records, the RO denied the claim in a 
September 1969 decision, because his foot disability existed 
prior to service and was not aggravated by service.  

The veteran again claimed entitlement to service connection 
for his bilateral foot disability in March 2003.  Additional 
evidence includes VA treatment records, private treatment 
records, and a VA examination report.  

The veteran's private medical records and statements from Dr. 
R.S.J (Dr. J) from February 1992 to September 2003 are 
associated with his claims file.  These records reveal 
treatment for pain from bilateral flat feet beginning in 
1992.  In February 1992, the veteran reported a lifelong 
history of flat feet.  He reportedly worked at
a diner that he owned, and was on his feet often.  In May 
2002, Dr. J noted the veteran's history of problems with his 
feet since age 18 when he was in the Marines.  He was 
diagnosed with severe flat foot deformity, bilaterally.  

A September 2003 letter from Dr. J indicated that the veteran 
suffered from severe pes valgo planus deformity.  Dr. J 
stated that aggravating factors for severe pes valgo planus 
deformity would be long periods of standing, long walks, and 
marching.  He stated that being on one's feet for a long 
period of time would increase the symptomatology.

A VA examination was performed in October 2003.  During the 
examination the veteran reported that he did not suffer from 
foot pain until he entered the military.  The examiner noted 
that the claims folder was reviewed, and showed the veteran 
with asymptomatic severe pes planus at induction.  Following 
examination of the veteran, and a review of the claims file, 
the examiner noted that the veteran's pes planus was severe 
at service entrance and is severe now.  He stated that the 
physical deformity of pes planus was not increased by his 
military service, but the pain symptoms were increased at 
that time because of increased physical demands.  He further 
stated that the increase in symptoms was an inevitable result 
of the natural course of the pes planus condition accelerated 
by increased physical demands.  He further stated that 
although the onset of symptoms was accelerated by physical 
demands in the service, the ultimate soberity of his symptoms 
was not significantly affected by his military service.  

During the veteran's March 2005 hearing he testified that his 
feet started hurting him while he was in basic training.  He 
indicated that the boots he wore during training hurt his 
feet, and that he received treatment for flat feet while he 
was in service.  He indicated that he began receiving 
treatment for his foot disorder in the late 1960's or early 
1970's.  


Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.


Analysis

In a September 1969 rating decision the RO denied entitlement 
to service connection for bilateral flat feet because the 
pre-existing condition was not shown as being aggravated 
while in service.  The veteran was notified of that decision 
and did not appeal.  Thus, that decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. § 19.153 (1969).  

The medical records submitted in conjunction with the 
veteran's claim to reopen include VA treatment records, 
private treatment records, and a VA examination report.

The VA treatment records reveal no treatment for his feet.  
Thus, these records are not new, as they are not relevant to 
the claim.  The private treatment reports and the VA 
examination report are new, in that they show current 
problems with his feet, and note that this condition existed 
during service.  

Those records are not material, however, because they do not 
relate to an unestablished fact necessary to substantiate the 
claim and raise a reasonable possibility of substantiating 
the claim.  Specifically, the private treatment records, 
while noting the history of foot complaints in service, do 
not show that the veteran's flat feet underwent a permanent 
increase in the underlying condition.  In this regard, Dr. J 
noted that standing for long periods, long walks, and 
marching would increase the symptomatology.  However, this 
report did not indicate that the underlying disability, as 
opposed to the symptomatology, was aggravated beyond the 
normal progression of the disorder.

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support 
a finding of aggravation, the evidence must establish that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).  

As the private records note only that he began experiencing 
symptoms in service, a fact already noted in his service 
medical records and considered in the prior decision, that 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.

Turning to the VA examination, this report is the only 
competent opinion regarding whether the underlying flat feet 
disorder, as opposed to the symptoms, underwent a permanent 
increase in severity.  However, the examiner opined that the 
underlying disorder was not aggravated by his military 
service, and that the increased symptomatology was the result 
of the natural progress of the disorder.  As this opinion is 
against the veteran's claim, it is not material, as it raises 
no possibility of substantiating the claim.

The only other evidence purporting that the veteran's foot 
disorder was aggravated by service is the veteran's own 
testimony during his March 2005 hearing suggesting that 
wearing boots and training during service caused aggravation 
his condition.  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the veteran lacks such training and 
knowledge, he is not competent to render an opinion regarding 
the aggravation of his bilateral pes planus.  Thus, while new 
in that it was not previously considered, his statements are 
not material in that they fail to raise a reasonable 
possibility of substantiating the claim. 

In summary the medical evidence submitted in conjunction with 
the veteran's request to reopen a claim for service 
connection for bilateral pes planus is not new and material, 
and the claim is not reopened.  Thus, the appeal is denied.

Even if the evidence were considered new and material, the 
preponderance of the evidence is against a finding that the 
veteran's pre-existing pes planus underwent an increase in 
severity of the underlying disorder beyond the natural 
progression of the condition, as indicated by the VA 
examination.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2004).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
pes planus, the claim is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


